DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-2 and 4-8 are pending in the application.
	In the Preliminary Amendment filed 18 October 2021, claims 1, 4-5, and 7-8 were amended and claim 3 was cancelled.  These amendments have been entered.

Drawings
The drawings are objected to because of the following informalities:
The drawings are objected to because Figs. 1 and 6-9 each show multiple figures/views, but with only a single figure label.  Each figure/view should be labeled separately  (Examiner notes that any changes to the drawings must be correspondingly reflected in the Specification).  See 37 CFR 1.84(u).
Fig. 3 is objected to because the lead line for ref. no. “1.1” does not originate at the ref. no. itself.
Fig. 4 is objected to because the lead lines for ref. nos. “1” and “1.4” cross each other.  See 37 CFR 1.84(p)(3).
The drawings are objected to because Figs. 6 and 7 fail to show proper cross-hatching in accordance with 37 CFR 1.84(h)(3).  Each of these figures shows a cross-sectional view; however, none of them show any cross-hatching to indicate the sectioned portion(s). 
Fig. 8 is objected to for the following informalities: 
the weight of many of the lines of the figure is insufficient, thus rendering several of the object unrecognizable (see, for example, the exploded assembly view in the lower figure at the upper-left hand portion of the figure, the detail views in the two lower-most views, as well as the outlines of FP1 and FP2 in each of the views);
several of the lead lines of the ref. nos. do not extend all the way to the element to which they refer (see, for example, “FP2” in the two lower-most views; and
in the upper left-hand portion of the figure, there are several crossed-out elements.  It is not clear what this is meant to represent, but if the crossed-out elements are not part of the embodiment shown in the figure, they should be omitted completely.
Figure 9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claim elements must be shown or the feature(s) canceled from the claim(s):  No new matter should be entered.
the “surface of the anchor plug (1) being slightly lower than a surface of the one furniture part (FP1)” (emphasis added) of claim 1; and
the “surface of the anchor plug (1)” being “0.1-0.4 mm lower than the surface of said one furniture part (FP1), preferably 0.2-0.3 mm” (emphasis added) of claim 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4- are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 1-2, 4-7:  In each of these claims, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes for this Office Action only, the Examiner will interpret these claims as though the limitations following the phrase "preferably" are optional, but not required, by the claims.  Clarification and correction are required. 
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 10-0788046, a copy of which is attached along with a machine-generated English translation).
	Re Claim 1, as best understood by the Examiner:  Lee discloses a locking device (see the embodiment of Figs. 8-10) for knockdown furniture comprising: 
an anchor plug (140) for fastening to one furniture part (100; Fig. 10), and 
a fastening screw (130) for fastening to an other furniture part (102) which is assembled to said one furniture part (100) 
characterized in that 
- the anchor plug (140) is fastened to the one furniture part (100) such that the anchor plug (140) is embedded into said one furniture part (100) with a surface (for example, at least the surface at the bottom of insertion hole 144; Figs. 8-9) of the anchor plug (140) being slightly lower than a surface of the one furniture part (100) and the anchor plug (140) having a tapered portion (see “T1” in the annotated Fig. 9 below) with an inclination angle, 
- the fastening screw (130) is fastened to the other furniture part (102) such that the fastening screw (130) is embedded into said other furniture part (102) with a portion (120) of the fastening screw (130) extending from a surface of said other furniture part (102), the fastening screw (130) having a tapered portion (see “T2” in the annotated portion of Fig. 10 below) with an inclination angle which corresponds to the tapered portion with an inclination angle at the anchor plug, and 
- said one furniture part (100) and other furniture part (102) are assembled together such that the anchor plug (140) and the fastening screw (130) are locked together by moving either said one furniture part or other furniture part to allow the anchor plug and the fastening screw to be locked such that they are against each other, 
wherein the anchor plug (140) comprising: 
- a cylindrical portion (the outer cylindrical surface; see Fig. 8). 
- a threaded portion (160) located on an outer surface of the cylindrical portion, 
- an insertion slot (142; Fig. 8) located inside the cylindrical portion, and 
- a lock slot (144, 146) located inside the cylindrical portion such that it is connected to the insertion slot (142), the lock slot having a tapered surface (at the tapered portion “T1” in the annotated Fig. 9 below) with an inclination angle, preferably a tapered surface with an inclination angle of 20-40 degrees, preferably 30 degrees (see the note below).
[note:  As discussed in the 35 USC 112 rejection above, the claims have been interpreted, as best understood by the Examiner,  though the limitations following the phrase "preferably" are optional, but not required, by the claims.  Accordingly, the limitations related to the specific inclination angle of the tapered surface has been interpreted in this claim to be optional, but not required.  Therefore, even though these specific angles are not explicitly disclosed in the reference, they fail to distinguish the claimed subject matter over that of the prior art reference.]

    PNG
    media_image1.png
    301
    422
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    249
    486
    media_image2.png
    Greyscale

Re Claim 4, as best understood by the Examiner:  Lee discloses a locking device (see the embodiment of Figs. 8-10) for knockdown furniture wherein the lock slot (144, 146) of the anchor plug (140) is smaller than the insertion slot (142) of the anchor plug (140) and a region (144, specifically at locking protrusion 150) of the lock slot (144, 146) that is connected to the insertion slot has a width that is less than a width of the lock slot (142), preferably 
- the region of the lock slot that is connected to the insertion slot has the width of 3-4 mm, preferably 3.2 mm, and 
- the lock slot has the width of 3.5-5 mm, preferably 3.5 mm (see the note above related to limitations following the phrase “preferably”).
Re Claim 5, as best understood by the Examiner:  Lee discloses a locking device (see the embodiment of Figs. 8-10) for knockdown furniture wherein the fastening screw (130) comprising: 
- a head portion (124; see Fig. 10), 
- a non-threaded portion (122) having one end connected to the head portion (124), 
- a stopper (125) connected to an other end of the non-threaded portion (122), and 
- a threaded portion (at 130) having one end connected to the stopper (122), wherein the head portion (124) of the fastening screw (130) has a tapered portion (see “T2” in the annotated portion of Fig. 10 above) with an inclination angle, preferably a tapered portion with an inclination angle (B) of 50-70 degrees, preferably 60 degrees (see the note above related to limitations following the phrase “preferably”), so that it corresponds to the tapered surface (see “T1” above) with the inclination angle at the lock slot.
Re Claim 7, as best understood by the Examiner:  Lee discloses a locking device (see the embodiment of Figs. 8-10) for knockdown furniture wherein the one furniture part (100) and the other furniture part (102) are assembled together using the anchor plug (140) and the fastening screw (130) such that 
- the anchor plug (140) is embedded into the one furniture part (100) with a surface (for example, at least the surface at the bottom of insertion hole 144; Figs. 8-9) of the anchor plug (140) being slightly lower than the surface of said one furniture part (100), preferably 0.1-0.4 mm lower than said one furniture part, preferably 0.2-0.3 mm (see the note above related to limitations following the phrase “preferably”),
- the fastening screw (130) is fastened to the other furniture part (102) with the threaded portion (at 130; Fig. 10) embedded into said other furniture part (102) and the head portion (124), non-threaded portion (122) and stopper (125) are located on the surface of said other furniture part such that the stopper (125) abuts against the surface of said other furniture part (102), 
- said one furniture part (100) and other furniture part (102) are assembled together with the insertion slot (142) of the anchor plug (140) fitting the head part (124), the non-threaded portion (122) and stopper (125) of the fastening screw (130) located on the surface of said other furniture part (102) such that the surface of the one furniture part (100) and the surface of said other furniture part (102) are attached and either said one furniture part or other furniture part is moved in a manner that allows the non-threaded portion (122) of the fastening screw to be locked into the lock slot (144, 146) of the anchor plug (140).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 10-0788046).
	Re Claims 2 and 6, as best understood by the Examiner:  Lee, as discussed for claim 1 and claim 5 above, discloses a locking member significantly as claimed except wherein a surface of the anchor plug is 0.1-0.4 mm lower than the surface of said one furniture part, preferably 0.2-0.3 mm (see the note above related to limitations following the phrase “preferably”) (as is required by claim 2); and
	wherein the non-threaded portion of the fastening screw has a diameter (0) of 3-5 mm, preferably 3-4 mm, more preferably 3.5 mm (see the note above related to limitations following the phrase “preferably”), and the head portion and the stopper of the fastening screw (2) are spaced apart from each other by a distance of 10-15 mm, preferably 12 mm (as is required by claim 6).
Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).  Further, Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
	In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to design the dimension of the device of Lee such that a surface of the anchor plug is 0.1-0.4 mm lower than the surface of said one furniture part, preferably 0.2-0.3 mm; and wherein the non-threaded portion of the fastening screw has a diameter (0) of 3-5 mm, preferably 3-4 mm, more preferably 3.5 mm, and the head portion and the stopper of the fastening screw (2) are spaced apart from each other by a distance of 10-15 mm, preferably 12 mm, since such a design would be within the skill of the art, for the purpose of ensuring a snug fit between each of the components.
	Re Claim 8:  Lee, as discussed for claim 1 above, discloses a locking member significantly as claimed except wherein 
- the anchor plug is made of a material which is nylon, polyoxym ethylene (Pom), polypropylene (PP), acrylonitrile butadiene styrene (ABS) or polyethylene (PE), and 
- the fastening screw is made of a material which is iron, zinc or alloy.
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to design the device of Lee such that the anchor plug is made of a material which is nylon, polyoxym ethylene (Pom), polypropylene (PP), acrylonitrile butadiene styrene (ABS) or polyethylene (PE), and the fastening screw is made of a material which is iron, zinc or alloy, since such a material choice would be within the skill of the art, for the purpose of ensuring appropriate material characteristics, weight, and cost.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678